OPINION OF THE COURT. This action ■is brought for the violation of a patent right, by the defendants, in casting at their foundry water wheels for mills. It was proved that several wheels were cast on the same principle of the plaintiff’s patent. The model was furnished by Sage. Only two wheels were cast after the defendants came to the knowledge of the plaintiff’s patent
As the defendants were employed by Sage to cast the wheels, it was insisted that the action should have been brought against him, and was not maintainable against the defendants. But the court held the defendants were liable for an infringement of the patent. But, as the defendants had cast but a few wheels, and -with the exception of two of them, had acted without a knowledge of the plaintiff’s right, they suggested to the jury that nominal damages were all that the plaintiff could demand. Nominal damages were found.